Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 1 of 18 PAGEID #: 18




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


DEANDRE D. DIXON,

                        Petitioner,                :   Case No.3:20-cv-383

        - vs -                                         District Judge Douglas R. Cole
                                                       Magistrate Judge Michael R. Merz

CHAE HARRIS, Warden,
 Lebanon Correctional Institution,

                                                   :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


        This habeas corpus case, brought pro se by Petitioner Deandre Dixon, is before the Court

for initial review under Rule 4 of the Rules Governing § 2254 Cases which provides that the clerk

must promptly forward the petition to a judge under the court’s assignment procedure, and the

judge must promptly examine it. If it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court, the judge must dismiss the petition

and direct the clerk to notify the petitioner.

        The Court’s regular assignment procedures include a venue provision requiring habeas

corpus cases to be considered at the seat of court serving the county in which a petitioner was

convicted. Because Dixon was convicted in the Montgomery County Court of Common Pleas,

Magistrate Judge Litkovitz transferred the case from Cincinnati to Dayton where it was randomly

assigned to District Judge Douglas Cole. The case was then automatically referred to the

                                                   1
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 2 of 18 PAGEID #: 19




undersigned under General Order Day 13-01.




Factual Background




      The Second District Court of Appeals stated the background facts of the case as follows:

              [*P3] The present appeal stems from the shooting death of Gregory
             Moses on the night of December 2, 2016. At the time of his death,
             Moses was involved in a romantic but volatile relationship with a
             woman named Michelle Edwards. They were living together, and
             they fought and argued regularly. While still residing with Moses,
             Edwards met appellant Dixon in November 2016. Edwards and
             Dixon began dating and became intimately involved.

              [*P4] On December 1, 2016, Edwards spent the night with Dixon
             at his mother's house. The following morning, Dixon dropped
             Edwards off down the street from Moses' house. She walked to the
             house and found her clothes and other belongings outside. Edwards
             confronted Moses, who brought the items back inside. Later that
             day, Dixon called Edwards while she was at Moses' house. Edwards
             told Dixon that she loved him. Moses responded by telling Edwards
             to "get the F out." He threw her belongings outside again and poured
             bleach on them.

              [*P5] That evening, Edwards went out drinking with her sister,
             Quayshawn. While at a nightclub, she spoke to Dixon on her cell
             phone shortly after 10:00 p.m. She mentioned her belongings being
             put outside earlier in the day but told Dixon that she still loved
             Moses. Dixon responded by cursing and threatening to kill Moses.
             Edwards did not take the threat seriously. Shortly after Edwards
             finished speaking to Dixon, his cell phone began "pinging" off of
             cell towers as it moved north away from his mother's house and
             toward Dixon's home. Twenty-five minutes later, Dixon's cell phone
             "pinged" off of the cell tower that serviced Moses' home. Edwards
             then spoke to Dixon again around 11:30 p.m. He told her he had
             taken care of everything.

              [*P6] Moses' friend Anthony Ivery called Moses around 11:37
             p.m., but the call went to voicemail. Ivery then drove to Moses'
             house so the two men could go out together. When he arrived, Ivery
             saw that the front door was open and there were several bullet holes
             in the glass screen door. Ivery found Moses' body on the floor inside
                                              2
    Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 3 of 18 PAGEID #: 20




                    the door. Moses had been shot in the shoulder and the head. Police
                    identified Dixon as a suspect several hours later. Dixon fled on foot
                    when police arrived at his mother's house to arrest him. As he ran,
                    he dropped a bag containing two .38 caliber revolvers and several
                    rounds of ammunition. A forensic firearms examiner determined
                    that one of the revolvers was the weapon that fired a bullet recovered
                    from the back of Moses' skull.

State v. Dixon, 2019-Ohio-231 (Ohio App. 2d Dist. Jan. 25, 2019).




Litigation History




           According to Dixon, he was convicted by a jury of murder, felonious assault, discharging

a firearm into a habitation, carrying a concealed weapon, and having a weapon while under a

disability 1 (Petition, ECF No. 1, PageID 1). On October 17, 2017, he was sentenced to twenty-

seven years to life imprisonment. Id. He then appealed to the Ohio Second District Court of

Appeals which affirmed his conviction. State v. Dixon, 2019-Ohio-231 (Ohio App. 2d Dist. Jan.

25, 2019). The Supreme Court of Ohio declined appellate jurisdiction. State v. Dixon, 2019-Ohio-

3505. Dixon then filed the instant Petition by depositing it in the prison mail system September

2, 2020 (Petition, ECF No. 1, PageID 14).




The Petition




           Dixon plead the following Grounds for Relief:

                    Ground One: Trial Counsel was Ineffective by Failure to Provide
                    Notice of Intention to Use 404 Evidence.

1
    Dixon’s Third Ground for Relief suggests he is challenging convictions not listed at this place in the Petition.

                                                             3
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 4 of 18 PAGEID #: 21




               Supporting Facts: Trial counsel violated the Sixth and Fourteenth
               Amendment[s] when he failed to provide notice of intention to use
               404 evidence, which would have impeached State’s main witness
               and shown evidence of motive for other person to have committed
               the murder.

               Ground Two: Issuance of search warrant violated Mr. Dixon’s
               Fourth Amendment right and due process.

               Supporting Facts: Mr. Dixon’s right [against] unreasonable
               searchs [sic] and seizure was violated when his location was
               recovered through a warrant citing exigent circumstances and
               detective falsifying information stating “witnesses are afraid of
               retaliation and harm” when there was [sic] no witnesses to the
               crime, before securing a search warrant.

               Ground Three: Mr. Dixon’s convictions were against the manifest
               weight of the evidence, and insufficient to support his conviction,
               violating due process.

               Supporting Facts: The evidence was insufficient to satisfy all the
               elements of felonious assault, murder, improper discharge of a
               firearm, weapons under disability, specification for weapon,
               specification for repeat violent offender, violating the Due Process
               Clause of the United States [Constitution].

(Petition, ECF No. 1, PageID 5, 7, and 8.)




                                             Analysis



Ground One: Ineffective Assistance of Trial Counsel




       In his First Ground for Relief, Dixon claims his trial attorney provided ineffective

assistance of trial counsel when he failed to give the notice required by Ohio criminal procedure

of his intention to use evidence of the type described in Ohio R. Evid. 404.

                                                4
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 5 of 18 PAGEID #: 22




       The Sixth Amendment to the United States Constitution, made applicable to the States by

the Due Process Clause of the Fourteenth Amendment, guarantees every criminal defendant the

effective assistance of an attorney in his or her defense. The governing standard for ineffective

assistance of counsel is found in Strickland v. Washington, 466 U.S. 668 (1984):

              A convicted defendant's claim that counsel's assistance was so
              defective as to require reversal of a conviction or death sentence has
              two components. First, the defendant must show that counsel's
              performance was deficient. This requires showing that counsel was
              not functioning as the "counsel" guaranteed the defendant by the
              Sixth Amendment. Second, the defendant must show that the
              deficient performance prejudiced the defense. This requires
              showing that counsel's errors were so serious as to deprive the
              defendant of a fair trial, a trial whose result is reliable. Unless a
              defendant makes both showings, it cannot be said that the conviction
              or death sentence resulted from a breakdown in the adversary
              process that renders the result unreliable.


466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).

       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

              Judicial scrutiny of counsel's performance must be highly
              deferential. . . . A fair assessment of attorney performance requires
              that every effort be made to eliminate the distorting effects of
              hindsight, to reconstruct the circumstances of counsel’s challenged
              conduct, and to evaluate the conduct from counsel’s perspective at
              the time. Because of the difficulties inherent in making the
              evaluation, a court must indulge a strong presumption that counsel's
              conduct falls within a wide range of reasonable professional
              assistance; that is, the defendant must overcome the presumption
              that, under the circumstances, the challenged action "might be
              considered sound trial strategy."


466 U.S. at 689.

       As to the second prong, the Supreme Court held: “The defendant must show that there is a

                                                5
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 6 of 18 PAGEID #: 23




reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to overcome

confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

(1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,

466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”

Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.

86, 111-12 (2011).

               In assessing prejudice under Strickland, the question is not whether
               a court can be certain counsel's performance had no effect on the
               outcome or whether it is possible a reasonable doubt might have
               been established if counsel acted differently. See Wong v.
               Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
               (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
               80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
               likely” the result would have been different. Id., at 696, 104 S. Ct.
               2052, 80 L. Ed. 2d 674. This does not require a showing that
               counsel's actions “more likely than not altered the outcome,” but the
               difference between Strickland's prejudice standard and a more-
               probable-than-not standard is slight and matters “only in the rarest
               case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
               likelihood of a different result must be substantial, not just
               conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.


Harrington v. Richter, 562 U.S. 86, 111-112 (2011).

       Dixon raised his claim of ineffective assistance of trial counsel in his First Assignment of

Error on appeal and the Second District decided it as follows:

               [*P8] In his first assignment of error, Dixon alleges ineffective
               assistance of trial counsel. He contends his attorney provided
               deficient representation by failing to give timely notice of intent to
               introduce other-acts evidence under Evid.R. 404(B).

               [*P9] The record reflects that Dixon wanted to cross examine
               Edwards about information contained in police reports involving

                                                 6
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 7 of 18 PAGEID #: 24




           four prior incidents between herself and Moses. (Trial Tr. Vol. I at
           213-216) [footnote omitted]. These incidents occurred in April
           2014, June 2014, and May 2015. One of them involved Moses
           throwing Edwards' belongings out of their apartment. Another
           involved Edwards threatening Moses with a knife. Defense counsel
           argued that these incidents demonstrated the volatile nature of their
           relationship and that the information was relevant to Edwards'
           credibility and reliability. (Id.). The State objected on two grounds:
           (1) Evid.R. 404(B) requires the proponent of other-acts evidence to
           give reasonable advance notice unless excused for good cause and
           (2) the proposed evidence was not relevant to what happened on
           December 2, 2016. (Id. at 215-216). After considering the parties'
           arguments, the trial court sustained the State's objection on the
           grounds that the "police reports are too far removed and do not
           comply with the rules." (Trial Tr. Vol. II at 222).

            [*P10] Upon review, we see no error in the trial court's ruling and
           no ineffective assistance of counsel. In our view the trial court's
           statement that the police reports were "too far removed" appears to
           be a finding that those prior incidents were not sufficiently relevant
           to the issues in this case. That being so, even if defense counsel had
           provided advance notice of the other-acts evidence he wanted to
           introduce, the trial court still would have excluded it for lack of
           relevance. Thus, Dixon cannot establish prejudice from counsel's
           failure to bring the police reports to the trial court's attention sooner.

            [*P11] We also see no abuse of discretion in the trial court's
           determination that the proposed evidence was "too far removed"
           from the issues in this case to be admissible. Dixon contends on
           appeal that the four prior incidents were relevant to Edwards'
           credibility and her motive for incriminating him. But these prior
           incidents occurred between one and one-half and two and one-half
           years before the events in this case. The trial court reasonably could
           have concluded that this distant evidence had little bearing on
           Edwards' credibility as a witness or her motive for testifying against
           Dixon. Moreover, in conjunction with the ruling about the prior
           reports, the court also ruled that defense counsel could inquire of
           Edwards whether she was initially considered a suspect and was
           Mirandized by police in their initial contact. We note too that
           defense counsel did cross examine Edwards about more recent
           arguments and "violent talk" involving her and Moses in November
           and December 2016. (Id. at 229-230). This evidence included a
           threat by Edwards to have her brothers "F up" Moses. (Id. at 230).

            [*P12] In short, because the trial court acted within its discretion
           in excluding the proposed other-acts evidence on relevance grounds,

                                               7
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 8 of 18 PAGEID #: 25




               and permitted other evidence about the volatile relationship and the
               suspicions about Edwards, Dixon was not prejudiced by his
               attorney's failure to bring the Evid.R. 404(B) evidence to the trial
               court's attention sooner. Accordingly, his ineffective-assistance
               claim fails. The first assignment of error is overruled.

Dixon, 2019-Ohio-231.

       When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceedings.

       In this instance the Second District applied, albeit without explicit citation, the two-prong

Strickland standard. Because the requirement to provide advance notice of the intent to use other

acts evidence under Ohio R. Evid. 404 is a well-recognized requirement of Ohio law, Dixon’s trial

counsel’s failure to give notice constituted deficient performance, satisfying the first prong of

Strickland. However, because the evidence was too remote to be relevant and was also excludable

and excluded on that alternative basis, Dixon was not prejudiced by his attorney’s failure to give

advance notice. In other words, even if notice had been given, the other acts evidence would have

been excluded as irrelevant because too remote.

       The Second District’s decision on the First Assignment of Error is not an objectively

unreasonable application of Strickland because the evidence was inadmissible on an alternative

basis, one on which both the trial court and the Second District relied. The Second District’s



                                                  8
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 9 of 18 PAGEID #: 26




decision on this issue is therefore entitled to deference and Dixon’s First Ground for Relief should

be dismissed.



Ground Two: Unconstitutional Search in Violation of the Fourth Amendment



        In his Second Ground for Relief, Dixon asserts his right under the Fourth Amendment to

be free from unreasonable searches and seizures was violated by the issuance of the search warrant

in this case.

        Although a person’s right to be free from unreasonable searches and seizures is protected

by the Fourth Amendment and the federal writ of habeas corpus exists to enforce constitutional

rights as they are implicated in state criminal convictions, relief is not available to state prisoners

who allege they were convicted on illegally seized evidence if they were given a full and fair

opportunity to litigate that question in the state courts. Stone v. Powell, 428 U.S. 465 (1976).

Stone requires the district court to determine whether state procedure in the abstract provides full

and fair opportunity to litigate, and Ohio procedure does. The district court must also decide if a

Petitioner's presentation of claim was frustrated because of a failure of the state mechanism.

Habeas relief is allowed if an unanticipated and unforeseeable application of a procedural rule

prevents state court consideration of merits. Riley v. Gray, 674 F.2d 522 (6th Cir. 1982). The Riley

court, in discussing the concept of a “full and fair opportunity,” held:


                The mechanism provided by the State of Ohio for resolution of
                Fourth Amendment claims is, in the abstract, clearly adequate. Ohio
                R. Crim. P. 12 provides an adequate opportunity to raise Fourth
                Amendment claims in the context of a pretrial motion to suppress,
                as is evident in the petitioner’s use of that procedure. Further, a
                criminal defendant, who has unsuccessfully sought to suppress
                evidence, may take a direct appeal of that order, as of right, by filing

                                                   9
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 10 of 18 PAGEID #: 27




               a notice of appeal. See Ohio R. App. P. 3(A) and Ohio R. App. P.
               5(A). These rules provide an adequate procedural mechanism for the
               litigation of Fourth Amendment claims because the state affords a
               litigant an opportunity to raise his claims in a fact-finding hearing
               and on direct appeal of an unfavorable decision.
Id. at 526.

        In this case Dixon received a full hearing in the trial court on his motion to suppress,

followed by a written opinion of the trial judge making findings that could be reviewed on appeal.

Then the Second District considered Dixon’s Fourth Amendment claim as his Second Assignment

of Error and decided it as follows:

                [*P13] In his second assignment of error, Dixon challenges the trial
               court's denial of a pre-trial suppression motion. He contends a search
               warrant affidavit was defective because it was based on information
               supplied by Edwards, who was not shown to be a reliable source.

                [*P14] The record reflects that police actually obtained four search
               warrants in this case. [footnote omitted] Although the supporting
               affidavits contained some differing information, each affidavit
               contained the same facts obtained from Edwards. As noted by the
               trial court in its written decision (Doc. #44), each affidavit included
               the following averments by Detective Walter Steele:

                   On 12/2/16 (Fri) at approximately 2348 hours, Harrison
                   Twp. Deputies were dispatched to 3733 Haney Rd. in
                   Harrison Township reference to an unresponsive male.
                   Upon arrival, Deputies located a black male, later
                   identified as Gregory Moses, deceased just inside the door
                   of the residence. Moses had been shot in his body
                   succumbing to his injuries from apparent gunshot wounds.

                   There were at least 5 bullet holes in the front "storm" door
                   appearing the suspect fired from outside striking the victim
                   while he was still inside the residence. There were no
                   casings found at the scene. The residence was processed by
                   E.V. and Moses' body was removed by the coroner's office.

                   Detectives shortly later located Moses' girlfriend Michelle
                   Edwards and interviewed her at Special Investigations.
                   Edwards relayed she had been at 2 bars throughout the
                   evening and had conversations over the phone with a
                   subject identified as Deandre Dixon who she had current

                                                 10
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 11 of 18 PAGEID #: 28




                intimate relations with. Dixon was angry over a rocky
                relationship that Edwards had with Moses.

                Edwards stated that she felt that Dixon was responsible for
                Moses' murder due to Dixon telling her over the phone
                shortly before the murder, "I'll kill his lame ass." Edwards
                also stated that she again spoke with Dixon over the phone
                around the time of the murder and Dixon relayed to her, "I
                took care of everything." Edwards stated that she was
                unsure at the time what Dixon meant by this. She said
                during these conversations with Dixon, he appeared to be
                intoxicated and sounded angry. Edwards provided Dixons
                cell phone number of 937-[xxx]-6390.

                Dixon's cell was "pinged" using exigent circumstances and
                he showed to be in the area of 425 N. Orchard Ave. in the
                city of Dayton. Edwards confirmed that this address is
                where Dixon had been staying. She further provided that
                Dixon drove a black Tahoe. A black Tahoe bearing Ohio
                registration GSW2275 was located parked south of the
                residence.

            (Doc. #44 at 2).

             [*P15] On appeal, Dixon's entire substantive argument is as
            follows:

                * * * The only information provided by Ms. Edwards that
                was confirmed was Mr. Dixon's location and the model of
                vehicle that he drove. The information did not relate to the
                likelihood of criminal activity.

                Detective Steele essentially made the determination
                regarding whether probable cause existed to issue a warrant
                because no information was included in the affidavit to
                support the credibility of the information.

                Therefore, the Court erred in overruling Mr. Dixon's
                Motion to Suppress because there was not probable cause
                to issue a warrant.

            (Appellant's brief at 21).

             [*P16] Because Dixon only challenges Steele's affidavit on the
            basis that it did not attest to or demonstrate Edwards' credibility or



                                             11
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 12 of 18 PAGEID #: 29




              reliability, we will confine our analysis to that issue [footnote
              omitted]

              In its ruling, the trial court concluded that Edwards "was an
              'identified citizen informant' and sufficiently reliable to support the
              issuing judge's probable cause determination." (Doc. #44 at 2). We
              agree with this determination.

               [*P17] Unlike an anonymous source or an unnamed confidential
              informant, Edwards was named and identified in the search warrant
              affidavit. It is well settled that information supplied by an "identified
              citizen informant" is treated as being more reliable than information
              obtained from other types of informants and may be presumed
              reliable, particularly where the citizen provides her basis of
              knowledge. Maumee v. Weisner, 87 Ohio St.3d 295, 300-301, 1999-
              Ohio 68, 720 N.E.2d 507 (1999); see also State v. Garner, 74 Ohio
              St.3d 49, 63, 1995- Ohio 168, 656 N.E.2d 623 (1995) ("Information
              coming from a citizen eyewitness is presumed credible and reliable,
              and supplies a basis for a finding of probable cause in compliance
              with") Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d
              527 (1983).

               [*P18] Here police themselves initiated contact with Edwards, who
              told them about her conversations with Dixon and provided her basis
              of knowledge. She also explained the nature of her relationship with
              Dixon, gave police his cell phone number, and told them where he
              lived and what vehicle he drove. Under the totality of the
              circumstances, the information Edwards provided was sufficiently
              reliable to support the issuance of a search warrant. Accordingly, the
              second assignment of error is overruled.

Dixon, 2019-Ohio-231.

       Because Ohio law provides an adequate opportunity to present Fourth Amendment issues,

Dixon used that opportunity, and the Ohio courts fairly and thoroughly considered the claims he

raised, habeas corpus review of Dixon’s Fourth Amendment claims is barred by Stone v. Powell

and should be dismissed.




                                                 12
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 13 of 18 PAGEID #: 30




Ground Three: Convictions Based on Insufficient Evidence



           In his Third Ground for Relief, Dixon asserts his convictions for felonious assault, murder,

improper discharge of a firearm, weapons under disability, specification for weapon, and

specification for repeat violent offender 2 are against the manifest weight of the evidence and based

on constitutionally insufficient evidence.

           Dixon’s manifest weight claim does not state a claim for relief under the United States

Constitution and therefore will not be considered here. Johnson v. Havener, 534 F.2d 1232 (6th

Cir. 1986).

           However, an allegation that a verdict was entered upon insufficient evidence does state a

claim under the Due Process Clause of the Fourteenth Amendment to the United States

Constitution. Jackson v. Virginia, 443 U.S. 307 (1979); In re Winship, 397 U.S. 358 (1970);

Johnson v. Coyle, 200 F.3d 987, 991 (6th Cir. 2000); Bagby v. Sowders, 894 F.2d 792, 794 (6th

Cir. 1990)(en banc). In order for a conviction to be constitutionally sound, every element of the

crime must be proved beyond a reasonable doubt. In re Winship, 397 U.S. at 364.

                    [T]he relevant question is whether, after viewing the evidence in the
                    light most favorable to the prosecution, any rational trier of fact
                    could have found the essential elements of the crime beyond a
                    reasonable doubt . . . . This familiar standard gives full play to the
                    responsibility of the trier of fact fairly to resolve conflicts in the
                    testimony, to weigh the evidence and to draw reasonable inferences
                    from basic facts to ultimate facts.

Jackson v. Virginia, 443 U.S. at 319; United States v. Paige, 470 F.3d 603, 608 (6th Cir. 2006);

United States v. Somerset, 2007 U.S. Dist. LEXIS 76699 (S.D. Ohio 2007). This rule was

recognized in Ohio law at State v. Jenks, 61 Ohio St. 3d 259 (1991). Of course, it is state law



2
    See footnote 1 above.

                                                     13
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 14 of 18 PAGEID #: 31




which determines the elements of offenses; but once the State has adopted the elements, it must

then prove each of them beyond a reasonable doubt. In re Winship, supra.

       In cases such as Petitioner’s challenging the sufficiency of the evidence and filed after

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214)(the “AEDPA”), two levels of deference to state decisions are required:

               In an appeal from a denial of habeas relief, in which a petitioner
               challenges the constitutional sufficiency of the evidence used to
               convict him, we are thus bound by two layers of deference to groups
               who might view facts differently than we would. First, as in all
               sufficiency-of-the-evidence challenges, we must determine
               whether, viewing the trial testimony and exhibits in the light most
               favorable to the prosecution, any rational trier of fact could have
               found the essential elements of the crime beyond a reasonable doubt.
               See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L.
               Ed. 2d 560 (1979). In doing so, we do not reweigh the evidence, re-
               evaluate the credibility of witnesses, or substitute our judgment for
               that of the jury. See United States v. Hilliard, 11 F.3d 618, 620 (6th
               Cir. 1993). Thus, even though we might have not voted to convict a
               defendant had we participated in jury deliberations, we must uphold
               the jury verdict if any rational trier of fact could have found the
               defendant guilty after resolving all disputes in favor of the
               prosecution. Second, even were we to conclude that a rational trier
               of fact could not have found a petitioner guilty beyond a reasonable
               doubt, on habeas review, we must still defer to the state appellate
               court's sufficiency determination as long as it is not unreasonable.
               See 28 U.S.C. § 2254(d)(2).

Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009). In a sufficiency of the evidence habeas corpus

case, deference should be given to the trier-of-fact's verdict under Jackson v. Virginia and then to

the appellate court's consideration of that verdict, as commanded by AEDPA. Tucker v. Palmer,

541 F.3d 652 (6th Cir. 2008); accord Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)(en banc);

Parker v. Matthews, 567 U.S. 37, 43 (2012). Notably, “a court may sustain a conviction based

upon nothing more than circumstantial evidence.” Stewart v. Wolfenbarger, 595 F.3d 647, 656

(6th Cir. 2010).



                                                14
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 15 of 18 PAGEID #: 32




                We have made clear that Jackson claims face a high bar in federal
                habeas proceedings because they are subject to two layers of judicial
                deference. First, on direct appeal, "it is the responsibility of the jury
                -- not the court -- to decide what conclusions should be drawn from
                evidence admitted at trial. A reviewing court may set aside the jury's
                verdict on the ground of insufficient evidence only if no rational trier
                of fact could have agreed with the jury." Cavazos v. Smith, 565 U.
                S. 1, ___, 132 S. Ct. 2, 181 L. Ed. 2d 311, 313 (2011) (per curiam).
                And second, on habeas review, "a federal court may not overturn a
                state court decision rejecting a sufficiency of the evidence challenge
                simply because the federal court disagrees with the state court. The
                federal court instead may do so only if the state court decision was
                'objectively unreasonable.'" Ibid. (quoting Renico v. Lett, 559 U. S.
                ___, ___, 130 S. Ct. 1855, 176 L. Ed. 2d 678 (2010)).

Coleman v. Johnson, 566 U.S. 650, 651, (2012)(per curiam); Parker v. Matthews, 567 U.S. 37, 43

(2012) (per curiam). The federal courts do not make credibility determinations in reviewing

sufficiency of the evidence claims. Brooks v. Tennessee, 626 F.3d 878, 887 (6th Cir. 2010).

        In his Petition, Dixon challenges the sufficiency of the evidence for his convictions of

felonious assault, murder, improper discharge of a firearm, weapons under disability, the

specification for use of a firearm, and the specification for being a repeat violent offender (Petition,

ECF No. 1, PageID 8). Although Dixon raised only a manifest weight of the evidence claim in

the Second District, the Court treats that as sufficient to preserve his insufficient evidence claim

for habeas review. However, a state court finding that the verdict is not against the manifest weight

of the evidence implicitly also holds that there is sufficient evidence. Nash v. Eberlin, 258 Fed.

Appx. 761, 2007 U.S. App. LEXIS 29645 (6th Cir. Dec. 14, 2007); Ross v. Miller, No. 1:10-cv-

1185, 2011 U.S. Dist. LEXIS 65082 (N.D. Ohio May 10, 2011)(White, M.J.); Hughes v. Warden,

No. 1:10-cv-091, 2011 U.S. Dist. LEXIS 54131 (S.D. Ohio Apr. 27, 2011)(Merz, M.J.).

        Dixon raised his weight of the evidence claim as his Third Assignment of Error on direct

appeal and the Second District decided it as follows:




                                                   15
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 16 of 18 PAGEID #: 33




             [*P19] In his third assignment of error, Dixon contends his
            convictions were against the manifest weight of the evidence.

             [*P20] Dixon notes that there were no eyewitnesses to the shooting
            of Moses. He also asserts that cell phone "ping" data can be
            inaccurate. In addition, although bullets recovered from the crime
            scene were fired from one of the guns Dixon discarded, he contends
            there was no evidence that he possessed the gun when it was fired.
            Finally, Dixon notes that Edwards did not take his threat about
            killing Moses seriously and that Edwards' sister, Quayshawn, also
            made a death threat in a text message to Moses.

             [*P21] When a conviction is challenged on appeal as being against
            the weight of the evidence, an appellate court must review the entire
            record, weigh the evidence and all reasonable inferences, consider
            witness credibility, and determine whether, in resolving conflicts in
            the evidence, the trier of fact "clearly lost its way and created such
            a manifest miscarriage of justice that the conviction must be
            reversed and a new trial ordered." State v. Thompkins, 78 Ohio St.3d
            380, 387, 1997- Ohio 52, 678 N.E.2d 541 (1997). A judgment
            should be reversed as being against the manifest weight of the
            evidence "only in the exceptional case in which the evidence weighs
            heavily against the conviction." State v. Martin, 20 Ohio App.3d
            172, 175, 20 Ohio B. 215, 485 N.E.2d 717 (1st Dist.1983).

             [*P22] With the foregoing standards in mind, we conclude that
            Dixon's convictions were not against the weight of the evidence.
            While it is true that no one saw Dixon kill Moses, a murder
            conviction may be based entirely on circumstantial evidence. State
            v. Brown, 2d Dist. Montgomery No. 27820, 2018-Ohio-4448, ¶ 23.
            Here the circumstantial evidence of Dixon's guilt was compelling.
            Edwards testified that Dixon threatened to kill Moses when she
            spoke to Dixon on the telephone. Records from Edwards' and
            Dixon's cell phones show that this conversation occurred around
            10:22 p.m. Analysis of "ping" data showed Dixon's cell phone then
            moving from his mother's house toward Moses' residence. Shortly
            thereafter, Dixon's cell phone "pinged" off of the cell tower that
            serviced Moses' residence. Dixon's cell phone then began moving
            back toward his mother's house. Phone records showed calls
            between Edwards and Dixon during this time, and Edwards testified
            that he told her, "I have took [sic] care of everything." Anthony
            Ivery found Moses shot dead at around 11:49 p.m. A few hours later,
            Dixon ran and dropped a bag when police tried to arrest him. Inside
            the bag was a gun that a forensic expert testified had fired a bullet
            removed from Moses' skull.



                                             16
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 17 of 18 PAGEID #: 34




                [*P23] Despite the strong evidence of his guilt, Dixon notes that
               cell phone "ping" data can be inaccurate, a point that his counsel
               argued to the jury. He also notes that his possession of the murder
               weapon does not mean he necessarily was the killer. While this is
               true, it was reasonable for the jury to infer that Dixon was the killer
               based on all of the evidence presented. As for the threatening text
               message from Edwards' sister, cell phone records corroborated
               testimony from Edwards and Quayshawn that they were together at
               a bar when Moses was shot. Therefore, the jury reasonably could
               have concluded that Quayshawn was not the killer despite her threat.

                [*P24] We conclude that this is not an exceptional case in which
               the evidence weighs heavily against Dixon's convictions, and the
               jury did not clearly lose its way in finding him guilty. The third
               assignment of error is overruled.

Dixon, 2019-Ohio-231.

       The Second District did not discuss Dixon’s convictions separately and neither does he in

his Petition. Dixon does not dispute that Moses was murdered by someone who shot him through

the storm door of his residence. He does not dispute that, per forensic evidence, the bullet

recovered from Moses’ skull had been fired from a gun that was in his possession when he was

arrested. He does not dispute that he had a prior felony conviction and that it was for a violent

offense. Dixon’s whole defense was asserting someone else had done the killing. But the facts he

does not dispute are sufficient to show that whoever murdered Moses did it with a firearm

discharged into a residence; those facts are sufficient to prove felonious assault with a firearm

specification, murder, and discharge into a residence. There is also more than sufficient evidence

to identify Dixon as the offender and he does not contest his prior violent felony conviction, which

would ground his convictions for having weapons under disability as well.

       The Second District’s decision on Dixon’s Third Assignment of Error is not an objectively

unreasonable application of Jackson and is therefore entitled to deference under the AEDPA.

Dixon’s Third Ground for Relief should therefore be dismissed.



                                                 17
Case: 3:20-cv-00383-DRC-MRM Doc #: 3 Filed: 09/15/20 Page: 18 of 18 PAGEID #: 35




Conclusion



       Based on the foregoing analysis, it is respectfully recommended that the Petition herein be

dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion, it

is also recommended that Petitioner be denied a certificate of appealability and that the Court

certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

permitted to proceed in forma pauperis.



September 15, 2020.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                18
